DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The action references cited in the IDS, submitted on 04/23/2020, 10/21/2020, 01/15/2021, 03/10/2021, 06/09/2021, 06/17/2021, and 08/06/2021, have been considered.

Drawings
The drawings filed on 04/23/2020 are objected to.  In order to avoid abandonment of this application, correction is required in reply to the Office action.  The correction will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84 (a)(1); “Black and white drawings are normally required.  India ink, or its equivalent that secures solid black lines, must be used for drawings.”  Each of FIGS. 1-19 includes text, figures, and numerals that are pixelated and are otherwise not clear.  Particularly, the lead lines in each of the Figures are severely pixelated.  The text in the flow charts of FIGS. 7, 11, 13-14, 16, and 19 is unreadable.  Additionally, FIGS. 13 and 16-18 contain equations which are unreadable.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application.  Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of 

Abstract of the Disclosure
The abstract of the disclosure is objected to because, as presented, the abstract of the disclosure is of excessive length.  Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
.  Correction is required.  See MPEP § 608.01(b).
Additionally, the abstract begins with the phrase “The inhalation component generation device.”  This is the first recitation of the “inhalation component generation device.”  Thus there is insufficient antecedent basis for this element in the abstract.  Applicant is suggested to amend line 1 of the abstract to recite: --An 

Claim Rejections - 35 USC § 101 Non-Statutory
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 19 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Claim 19 appears to recite a series of purely mental steps.  Thus, to qualify as a § 101 statutory process, the claim should positively recite the other statutory class to which it is tied, for example by identifying the apparatus that accomplishes the method steps, or positively recite the subject matter that is being transformed, for example by identifying the material that is being changed to a different state.  A mere field-of-use limitation is generally insufficient to render an otherwise ineligible method claim patent-eligible.
Claim 19 recites a method for controlling an inhalation component generation device comprising a load that vaporizes or atomizes an inhalation component source by electric power 

Claim Rejections - 35 USC § 103
The following is a quotation of the appropriate paragraphs of AIA  35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Yerkic-Husejnovic (U.S. Patent Publication 2017/0258135 A1).
Regarding claim 1, Yerkic-Husejnovic teaches an inhalation component generation device (Yerkic-Husejnovic: Abstract [“A personal charging case for charging an e-vaping device…”]) comprising:

circuitry (Yerkic-Husejnovic: FIG. 5; ¶88 [“…one or more electrical leads and may be controlled by one or more elements of the ECC 504, including control circuitry that may be included in the ECC 504.”]) configured to
obtain a value representing a remaining amount of the electric power source (Yerkic-Husejnovic: FIG. 5; ¶91 [“…where set 512 includes four light indicators 511 and may emit light differently based on a charge level of an internal battery of the e-vaping device 520…”]), obtain an operation requesting signal to the load, and generate an instruction for operating the load (Yerkic-Husejnovic: FIG. 5; ¶93-94 [“…the emission of light by one or more light indicators 511 included in a given set of light indicators may be controlled by control circuitry included in the ECC 504. For example, the ECC 504 may selectively control the emission of light by one or more light indicators 511 included in set 510 based on a determination of a pre-vapor formulation reservoir level of a pre-vapor formulation reservoir of the e-vaping device 520 in contact with connection 508…control circuitry included in the ECC 504 may detern1ine one or more of a charge level of an internal battery of the e-vaping device 520 and a pre-vapor formulation reservoir level of a pre-vapor formulation reservoir of the e-vaping device 520 based on communication with one or more portions of the e-vaping device 520.”]);
cause the user interface to perform a first notification in a case that the value representing the remaining amount of the electric power source is equal to or greater than a first 
cause the user interface to perform a second notification in a case that the value representing the remaining amount of the electric power source is less than the first threshold value and equal to or greater than a second threshold value that is less than the first threshold value (Yerkic-Husejnovic: FIG. 5; ¶91 [“…three of the four light indicators may emit light when the internal battery has a charge level below the full charge threshold and above a high charge threshold.”]); and
cause the user interface to perform a third notification in a case that the value representing the remaining amount of the electric power source is less than the second threshold value (Yerkic-Husejnovic: FIG. 5; ¶91 [“…two of the four light indicators may emit light when the internal battery has a charge level below the high charge threshold and above a half charge threshold..”]), wherein
the first notification, the second notification, and the third notification are different from each other (Yerkic-Husejnovic: FIG. 5; ¶91 {See above.}).
A first embodiment Yerkic-Husejnovic of discloses a load configured to vaporize or atomize an inhalation component source by electric power from an electric power source (Yerkic-Husejnovic: FIG. 2A; ¶66 [“The cartridge 244 may include a heater configured to vaporize at least some of the pre-vapor formulation held in the reservoir to form a vapor. During vaping, an internal battery in the power supply section 242 may supply power to a heater in the cartridge 244.”] {¶32 of Applicant’s specification discloses “the load 121R may be an element which can generate aerosol and/or a flavor component from an aerosol source and/or a flavor source by receiving electric power. For example, the load 121R may be a heater element such as a heater.”  Thus, Yerkic-Husejnovic of discloses a load as recited in the claim(s).}); 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to implement the features of providing a load configured to vaporize or atomize an inhalation component source by electric power from an electric power source, as taught by the first embodiment of Yerkic-Husejnovic, into the embodiment of FIG. 5, Gentry, with the motivation and expected benefit of vaporizing or atomizing an inhalation component for a user.  
Regarding claims 17-20, each claim recites limitations found within claim 1, and is rejected under the same rationale applied to the rejection of claim 1.
Additionally regarding claims 17 and 19, each claim recites the limitations of generating an instruction for operating the load, and control the user interface to operate in one of a normal use mode, a charge requesting mode and an abnormality notifying mode, wherein notifications of the user interface in the normal use mode, the charge requesting mode and the abnormality notifying mode are different from each other.  Yerkic-Husejnovic discloses controlling the user interface to operate in one of a normal use mode, a charge requesting mode and an abnormality notifying mode, wherein notifications of the user interface in the normal use mode, the charge requesting mode and the abnormality notifying mode are different from each other (Yerkic-Husejnovic: FIG. 5; ¶91 {All four light indicators emit light when the battery is at or above a full charge, three of the four light indicators emit light when the battery has a charge level below full charge threshold and above high charge, two of the four light indicators emit light when the battery has a charge level below high charge and above a half charge.}).  Yerkic-Husejnovic additionally discloses one of the four light indicators may emit light when the internal battery has See above.}).
Additionally regarding claim 20, the claim recites the limitation of a non-transitory computer-readable medium including a program, which when executed by an inhalation component generation device, causes the inhalation component generation device to perform the method according to claim 18.  Yerkic-Husejnovic discloses control circuitry that may be configured as a special purpose machine by executing computer-readable program code stored on a storage device. (Yerkic-Husejnovic: FIG. 1B; ¶51 [“…control circuitry 126 that may be configured as a special purpose machine by executing computer-readable program code stored on a storage device.”]; FIG. 5; ¶91 {See above.}).

Regarding claim 2, Yerkic-Husejnovic teaches all the limitations of the parent claim 1 as shown above.  Yerkic-Husejnovic additionally discloses the user interface comprises a light emitting element, the first notification comprises a first light emission color by the light emitting element, the second notification comprises a second light emission color by the light emitting element, the third notification comprises a third light emission color by the light emitting element, and the first light emission color, the second light emission color, and the third light emission color are different from each other (Yerkic-Husejnovic: FIG. 5, ¶91-92 [“…one or more light indicators in the set to emit light at various color temperatures according to the status. For example, where set 512 includes one or more light indicators 511 and may emit light differently based on a charge level of an internal battery of the e-vaping device 520, one or more light indicators 511 in the set may emit light at a violet color temperature when the internal 

Regarding claim 3, Yerkic-Husejnovic teaches all the limitations of the parent claim 2 as shown above.  Yerkic-Husejnovic additionally discloses the first light emission color includes a cold color, the third light emission color includes a warm color, and the second light emission color includes an intermediate color that is between the first light emission color and third light emission color in a hue circle (Yerkic-Husejnovic: FIG. 5, ¶91-92. {See above.}).

Regarding claim 4, Yerkic-Husejnovic teaches all the limitations of the parent claim 2 as shown above.  Yerkic-Husejnovic additionally discloses the distance between a complementary color of the first light emission color and the third light emission color on the hue circle is shorter than the distance between the complementary color of the first light emission color and the second light emission color on the hue circle (Yerkic-Husejnovic: FIG. 5, ¶91-92. {See above.}).

Regarding claim 5, Yerkic-Husejnovic teaches all the limitations of the parent claim 2 as shown above.  Yerkic-Husejnovic additionally discloses the distance between a complementary See above.}).

Regarding claim 6, Yerkic-Husejnovic teaches all the limitations of the parent claim 2 as shown above.  Yerkic-Husejnovic additionally discloses a wavelength corresponding to the second light emission color is closer to a wavelength corresponding to the first light emission color than a wavelength corresponding to the third light emission color (Yerkic-Husejnovic: FIG. 5, ¶91-92. {See above.}).

Regarding claim 7, Yerkic-Husejnovic teaches all the limitations of the parent claim 2 as shown above.  Yerkic-Husejnovic additionally discloses one end having an inhalation port for inhaling the inhalation component and another end opposite to the inhalation port, wherein the light emitting element is arranged across the another end and a part of a side face extending between the one end and the another end (Yerkic-Husejnovic: FIG. 5 {See above.}).

Regarding claim 8, Yerkic-Husejnovic teaches all the limitations of the parent claim 7 as shown above.  Yerkic-Husejnovic additionally discloses an inhalation component generation device have a desired length (Yerkic-Husejnovic: FIGS. FIG. 4A-4B; ¶84-85 [“The body includes a slot 410 extending along a length 411. The cover 402 includes a slot 412 extending along a length 413. The combined lengths 411 and 413 may substantially equal a total length 421 of an e-vaping device 420…”]).  However, Yerkic-Husejnovic is silent as to explicitly teaching the length from the one end to the another end is equal to or greater than 58 mm and equal to or In re Hill, 284 F.2d 955, 128 USPQ 197 (CCPA 1960), Applicant makes no showing of tests both inside and outside the claimed range to show the criticality of the claimed range.  Thus, the length from the one end to the another end is equal to or greater than 58 mm and equal to or less than 135 mm as recited in claim 8 does not produce new and unexpected result.  Hence, no inventive step is present in the subject matter of claim 8.  Therefore, it would have been obvious to one or ordinary skill in the art to using the teachings of Yerkic-Husejnovic to obtain the invention as specified in claim 8. 

Regarding claim 9, Yerkic-Husejnovic teaches all the limitations of the parent claim 8 as shown above.  Yerkic-Husejnovic additionally discloses an inhalation component generation device have a desired length (Yerkic-Husejnovic: FIGS. FIG. 4A-4B; ¶84-85 [“The body includes a slot 410 extending along a length 411. The cover 402 includes a slot 412 extending along a length 413. The combined lengths 411 and 413 may substantially equal a total length 421 of an e-vaping device 420…”]).  However, Yerkic-Husejnovic is silent as to explicitly teaching the length from the one end to the another end is equal to or greater than 58 mm and equal to or less than 135 mm. However, MPEP 716.02(d) (II) “Unexpected Results Commensurate in Scope With Claimed Invention,” In re Hill, 284 F.2d 955, 128 USPQ 197 (CCPA 1960), Applicant makes no showing of tests both inside and outside the claimed range to show the criticality of the claimed range.  Thus, the length from the one end to the another end is equal to or greater than 100 mm and equal to or less than 135 m as recited in claim 9 does not produce new and unexpected result.  Hence, no inventive step is present in the subject matter of claim 9.  

Regarding claim 10, Yerkic-Husejnovic teaches all the limitations of the parent claim 2 as shown above.  Yerkic-Husejnovic additionally discloses one end having an inhalation port for inhaling the inhalation component and another end opposite to the inhalation port, wherein the light emitting element is arranged at a side face which extends between the one end and the another end (Yerkic-Husejnovic: FIG. 5 {See above.}).

Regarding claim 11, Yerkic-Husejnovic teaches all the limitations of the parent claim 2 as shown above.  Yerkic-Husejnovic additionally discloses the load is configured to generate the inhalation component from the inhalation component source in the case that the value representing the remaining amount of the electric power source is greater than the second threshold value, and the light emitting pattern of the light emitting element for the first notification is the same as that for the second notification (Yerkic-Husejnovic: FIG. 5; ¶91-92 {See above.}; ¶93-95 [“…the ECC 504 may selectively control the emission of light by one or more light indicators 511 included in set 510 based on a determination of a pre-vapor formulation reservoir level…ECC 504 may determine one or more of a charge level of an internal battery of the e-vaping device 520 and a pre-vapor formulation reservoir level of a pre-vapor formulation reservoir of the e-vaping device 520 based on communication with one or more portions of the e-vaping device 520. The control circuitry may communicate with control circuitry included in the e-vaping device 520 where the control circuitry of the e-vaping device 520 generates data indicating one or more battery charge levels, reservoir levels, etc.”]).
claim 12, Yerkic-Husejnovic teaches all the limitations of the parent claim 1 as shown above.  Yerkic-Husejnovic additionally the load is configured to generate the inhalation component from the inhalation component source, in a case that the value representing the remaining amount of the electric power source is greater than the second threshold value, and the circuitry is configured to control the periods of the first notification and the second notification performed by the user interface to vary, according to the period that the operation requesting signal is continuously obtained (Yerkic-Husejnovic: FIG. 5; ¶91-92 {See above.}; ¶93-95 [“…the ECC 504 may selectively control the emission of light by one or more light indicators 511 included in set 510 based on a determination of a pre-vapor formulation reservoir level…”] {Examiner notes that while Yerkic-Husejnovic fails to explicitly recite “control the periods of the first notification and the second notification performed by the user interface to vary, according to the period that the operation requesting signal is continuously obtained.”  ¶105 of Applicant’s specification recites “in the normal use mode and the charge requesting mode, the control unit 50 may cause the light emitting element to stop light emission when it has judged that an activation requesting action (an inhalation action) of a user is complete.”  Thus, at least one of the notification timing and the notification period of the first notification being the same as that of the second notification is matter of obvious design choice, and would not involve patentable invention as Yerkic-Husejnovic, the prior art of record, discloses selectively controlling the emission of light by one or more light indicators.}).

Regarding claim 13, Yerkic-Husejnovic teaches all the limitations of the parent claim 1 as shown above.  Yerkic-Husejnovic additionally discloses the load is configured to generate the inhalation component from the inhalation component source, in a case that the value representing See above.}), and at least one of the notification timing and the notification period of the first notification, in a case that the operation requesting signal is detected, is the same as that of the second notification (Yerkic-Husejnovic: FIG. 5; ¶91-92, ¶93-95 {See above.} {Examiner notes that while Yerkic-Husejnovic fails to explicitly recite “at least one of the notification timing and the notification period of the first notification, in a case that the operation requesting signal is detected, is the same as that of the second notification.”  ¶105 of Applicant’s specification recites “in the normal use mode and the charge requesting mode, the control unit 50 may cause the light emitting element to stop light emission when it has judged that an activation requesting action (an inhalation action) of a user is complete.”  Thus, at least one of the notification timing and the notification period of the first notification being the same as that of the second notification is matter of obvious design choice, and would not involve patentable invention as Yerkic-Husejnovic, the prior art of record, discloses selectively controlling the emission of light by one or more light indicators.}).

Regarding claim 14, Yerkic-Husejnovic teaches all the limitations of the parent claim 1 as shown above.  Yerkic-Husejnovic additionally discloses circuitry is configured to control the user interface to perform the third notification for a predetermined period that is independent of the period that the operation requesting signal is continuously obtained (Yerkic-Husejnovic: FIG. 5; ¶91-92, ¶93-95 {See above.}).

Allowable Subject Matter
Dependent claims 15 and 16 would be allowable over the prior art of record if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  
The primary reason for the indicated allowability over prior art of record of claim 15, is that, in combination with the other claim elements, the period that each of the first notification and the second notification is performed by the user interface is shorter than the predetermined period.  
The primary reason for the indicated allowability over prior art of record of claim 16, is that, in combination with the other claim elements, the first threshold value is a variable value.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Patent Publication 2015/0272223 A1, to Weigensberg et al., discloses an electronic vapor device which includes a cartomizer configured to generate an aerosol, a battery associated with the cartomizer and configured to power the cartomizer and a processor.
U.S. Patent Publication 2014/0053856 A1, to Liu, is directed to an electronic cigarette device which comprises a central controller, a sensor for detecting a working state of the electronic cigarette device, and a multi-color LED indicator capable of emitting a variety of different colors of light.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY P AIELLO whose telephone number is (303) 297-4216.  The examiner can normally be reached on 8 AM - 4:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on (571) 272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JEFFREY P AIELLO/Examiner, Art Unit 2864